Citation Nr: 0638934	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  04-18 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen the veteran's service connection claim for post-
traumatic stress disorder (PTSD).  

2.	Whether new and material evidence has been submitted to 
reopen the veteran's service connection claim for a bladder 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 



INTRODUCTION

The veteran had active service from July 1970 to April 1971.             

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.     


FINDINGS OF FACT

1.	In April 1992, the veteran filed an original service 
connection claim for PTSD.  

2.	In a September 1992 rating decision, the RO denied 
entitlement to service connection for a nervous disorder, to 
include PTSD, and the veteran did not appeal.  

3.	In May 1994, the veteran filed a claim to reopen his 
service connection claim for PTSD.  

4.	In a September 1994 rating decision, the RO denied 
entitlement to service connection for PTSD, and the veteran 
did not appeal.  

5.	In May 2001, the veteran filed a claim to reopen his claim 
for service connection for PTSD.  

6.	New and material evidence has not been submitted to reopen 
the claim for service connection for PTSD.      

7.	The veteran originally claimed service connection for a 
bladder disorder in April 1971.  

8.	In a May 1971 rating decision, the RO denied entitlement 
to service connection for a bladder disorder, and the veteran 
did not appeal.  

9.	In a March 1974 rating decision, the RO denied entitlement 
to service connection for a bladder disorder, and the veteran 
did not appeal.  

10.	In April 1981, April 1992, and May 2001, the veteran 
filed claims to reopen his service connection claim for a 
bladder disorder.  
  
11.	New and material evidence has not been submitted to 
reopen the claim for service connection for a bladder 
disorder.  


CONCLUSIONS OF LAW

1.	A September 1994 RO rating decision that denied the 
veteran's claim to reopen his service connection claim for 
PTSD is final.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 
(2006).  

2.	New and material evidence has not been submitted to reopen 
the veteran's claim of service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (as in effect 
prior to August 29, 2001) (2006).     

3.	A March 1974 RO rating decision that denied service 
connection for a bladder disorder is final.  38 U.S.C.A. § 
7105 (2002); 38 C.F.R. § 20.200 (2006).  

4.	New and material evidence has not been submitted to reopen 
the veteran's claim for service connection for a bladder 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(as in effect prior to August 29, 2001) (2006).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen his service connection 
claims for PTSD and a bladder disorder.  In the interest of 
clarity, the Board will initially discuss whether these 
claims have been properly developed for appellate purposes.  
The Board will then address the merits of the claims, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from the RO dated in September 2001.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159.  In this letter, the RO informed the 
veteran of the elements comprising new and material evidence 
and service connection claims.  Kent v. Nicholson, 20 Vet. 
App 1 (2006).  The letter informed the veteran of the 
evidence needed to substantiate his claims, and requested 
from the veteran relevant evidence, or information regarding 
evidence pertaining to the appeal which the RO should obtain 
for the veteran (the Board also finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  The 
letter advised the veteran of the respective duties of the VA 
and of the veteran in obtaining evidence needed to 
substantiate his claims.  And the RO provided notification to 
the veteran prior to the initial adjudication of his claims.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).   

The Board notes a deficiency with VCAA notification, however.  
The September 2001 RO letter did not provide the veteran with 
information regarding disability evaluations and effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Nevertheless, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision 
here.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328.  He will not incur 
prejudice because, as will be further detailed below, his 
claims will be denied.  As such, no disability evaluation or 
effective date will be assigned here - so notification on 
such matters is unnecessary.  In sum, the Board finds that VA 
satisfied VCAA notification requirements here, despite the 
content of the September 2001 letter from VA.        

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A.  In this matter, the Board finds that the 
VCAA's requirement to assist the veteran has also been met.  
The RO obtained private, VA, and service medical records 
relevant to this appeal.  

But the Board notes that VA did not provide the veteran with 
medical examination in response to his claims to reopen.  In 
determining whether VA must assist the veteran further here, 
the Board is bound by the fact that these claims are claims 
to reopen service connection claims.  Given this, the Board 
finds further development unnecessary here because, in an 
effort to reopen a finally decided service connection claim, 
it is the veteran's burden to present new and material 
evidence.  See 38 C.F.R. §§ 3.156, 3.159(c)(4)(C)(iii); see 
also Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003) (upholding 
validity of 3.159(c)(4)(C)(iii) and finding that, "without 
the introduction of new and material evidence, VA is not 
required to provide a medical examination or opinion"); 
Fugitt v. Principi, 18 Vet. App. 559 (2004).  

The veteran has claimed service connection for a bladder 
disorder since 1971 and for PTSD since 1992.  Since the final 
RO decisions denying his claims, it has been the veteran's 
burden to produce new and material evidence that would 
warrant a reopening of his claims.  In other words, the 
strength of his claims will depend on the quality of the 
evidence he himself has submitted.  It will not depend on the 
RO's efforts to substantiate these particular claims.  

As will be noted further below, the veteran has not submitted 
new and material evidence warranting reopenings here.  See 
also 38 C.F.R. § 3.655; 38 U.S.C.A. § 5107(a) (claimant has 
responsibility to present and support a claim for VA 
benefits); and Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(the duty to assist in development of a claim is not "a one 
way street").  Hence, further VA development - to include VA 
medical examination and nexus opinion - is not required here.  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claims to Reopen the Claims for 
Service Connection

The veteran has claimed service connection for a bladder 
disorder since 1971, and has claimed service connection for 
PTSD since 1992.  In previous rating decisions, the RO has 
denied entitlement to service connection for these disorders.  
The veteran did not appeal these decisions to the Board.  As 
such, these decisions became final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200 (2006).  In May 2001, the 
veteran filed claims to reopen these service connection 
claims.  The RO denied these claims, which the veteran duly 
appealed to the Board.  

In assessing the RO's decisions, the Board must determine 
whether new and material evidence has been submitted by the 
veteran.  If new and material evidence is presented or 
secured with respect to a claim that has finally been 
disallowed, the claim shall be reopened and reviewed.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to 
reopen a final decision, the first inquiry is whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

Regulations enacted since the veteran's claims to reopen have 
changed VA's definition of "new and material evidence."  This 
change applies prospectively to all requests to reopen that 
are made on or after August 29, 2001.  See Fed. Reg. 45,620-
30 (Aug. 29, 2001) [now codified at 38 C.F.R. § 3.156(a) 
(2005)].  Because the veteran filed his request to reopen his 
claims before that date (in May 2001), this regulatory change 
is not applicable here.

Under the version of 38 C.F.R. § 3.156(a) applicable to this 
case, new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Furthermore, 
"material evidence" could be "some new evidence [that] may 
well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge, 155  F.3d at 
1363.  If it is determined that new and material evidence has 
been submitted, the claims must be reopened.  The VA may then 
proceed to the merits of the claims on the basis of all of 
the evidence of record, but only after ensuring that the duty 
to assist has been satisfied.

Turning to this matter, the Board must now consider the two 
final decisions that apply in this matter, and then determine 
whether new and material evidence has been submitted since 
those decisions.  With regard to the service connection claim 
for PTSD, the last unappealed decision to deny service 
connection was issued by the RO in September 1994.  With 
regard to the service connection claim for a bladder 
disorder, the last unappealed decision to deny service 
connection was issued by the RO in a March 1974 rating 
decision.  In addressing whether the veteran has submitted 
new and material evidence for either of these claims, the 
Board will address the claims separately below.  

	PTSD

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).    

The veteran has consistently claimed that his PTSD is 
connected to service as a result of non-combat stressors he 
experienced in service.  He stated that he experienced non-
combat stressors from ridicule he received from fellow 
service members aware of his enuresis, and from physical pain 
he experienced while undergoing treatment for his bladder 
control disorder.  To prove such a PTSD claim, the record 
must contain medical evidence diagnosing the condition in 
accordance with the applicable regulatory criteria, which is: 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2002); Cohen v. Brown, 10 Vet. App. 128 
(1997).  Section 4.125(a) of 38 C.F.R. incorporates the 
Diagnostic and Statistical Manual of Mental Disorders-IV as 
the governing criteria for diagnosing PTSD.  A claimed non-
combat stressor must be verified.  Further, the veteran's 
uncorroborated testimony is not sufficient to verify a non-
combat stressor.  Cohen, 10 Vet. App. at 146-47; see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

The evidence of record at the time of the RO's final 
September 1994 rating decision consisted of service medical 
records which, in relevant part, show in-service emotional 
"upset" from harassment the veteran received for in-service 
enuresis, show a physician's warning that psychiatric 
problems may result from this harassment and upset, show 
insertion of a cystoscope for urinary testing, and show 
attitudinal and disciplinary (AWOL) problems around the time 
of the urinary testing; an August 1992 VA compensation 
examination report, which reported the veteran's fears of 
being shot in the head and his claims to have seen dead 
bodies in Vietnam, but which did not yield a diagnosis of 
PTSD and did find the veteran with an antisocial personality 
disorder; a February 1993 VA hospital summary, which 
indicated that the veteran self-referred for psychiatric 
treatment, which rendered an admission impression of 
adjustment disorder and borderline personality disorder, and 
which opined that the veteran's behavior indicated an attempt 
to exaggerate his psychiatric symptoms for malingering 
purposes; a May 1994 VA hospital summary indicating that the 
veteran was treated on an inpatient basis from April to May 
1994 for treatment of substance abuse; and a June VA hospital 
summary which indicated inpatient substance abuse treatment 
from May to June 1994.  

Based on the foregoing, the RO issued the rating decision in 
September 1994 in which it denied the veteran's claim to 
reopen his service connection claim for PTSD.  As the veteran 
did not appeal the decision, this decision is final and not 
subject to revision upon the same factual basis.  See 38 
U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's PTSD service 
connection claim is evidence that has been added to the 
record since the final September 1994 rating decision.  Since 
that decision, the RO has received an August 1995 VA hospital 
report indicating inpatient treatment for anger and substance 
abuse; VA records indicating inpatient treatment for 
substance abuse from November 1994 to June 1995, and from 
June 1996 to July 1996; VA medical treatment records dated 
between 2003 and 2004 showing substance abuse treatment and 
group psychotherapy; and a January 2001 medical note 
indicating a diagnosis of neurosis (none of these records 
indicates a diagnosis of PTSD, or address the veteran's 
claimed in-service stressors).  
 
The Board finds that the evidence submitted since the 
September 1994 rating decision is new.  The Board does not 
find the evidence material, however.  This new evidence does 
not bear directly and substantially on the crux of the 
veteran's claim that he has PTSD which relates to his service 
between July 1970 and April 1971.  By itself or in 
conjunction with the evidence relied on by the RO in the 
September 1994 final decision, the Board cannot now determine 
that the new evidence is so significant that it must be 
considered, or that the new evidence contributes to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's claimed disorder.  38 C.F.R. § 3.156(a); 
Hodge, supra.  

As with the evidence relied on in 1994, the new evidence 
shows that the veteran has psychiatric, behavioral, and 
personality disorders.  But the evidence does not show what 
must be demonstrated for this particular claim - that the 
veteran currently has PTSD, that he experienced the in-
service, non-combat stressors he cites (stemming from 
ridicule of, and treatment for, the bladder disorder), and 
that these stressors relate to the diagnosed PTSD.  See 38 
C.F.R. § 3.304(f).  

As such, material evidence warranting a reopening for this 
claim has not been submitted since September 1994.  38 C.F.R. 
§ 3.156(a).  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  The claim to reopen the service connection claim for 
PTSD remains denied. 

	Bladder Disorder 

In April 1971, the veteran originally claimed service 
connection for a bladder disorder, citing episodes of in-
service enuresis as the basis of his claim.  In the May 1971 
rating decision responding to this claim, the RO stated that 
service connection was unwarranted for a bladder disorder as 
the veteran had a congenital disorder characterized by the 
absence of a bladder neck.  See 38 C.F.R. §§ 3.303(c), 4.9.  
The RO stated that it was this disorder which caused the 
veteran the episodes of in-service enuresis that are detailed 
in his service medical records.  The veteran did not appeal 
this decision.  

In response to a submission to the RO of a medical report 
from the veteran's VA physician, dated in February 1974, the 
RO again adjudicated this issue in a March 1974 rating 
decision, and again denied the claim.  The veteran did not 
appeal this decision either.  The relevant evidence of record 
at the time of this decision consisted of the VA physician's 
report (indicating no obvious clinical findings for enuresis) 
and of the veteran's service medical records which, in 
relevant part, evidence a pre-service bladder control 
disorder and in-service manifestations of this disorder.  As 
the veteran did not appeal the March 1974 decision, that 
decision is final and not subject to revision upon the same 
factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. 
§§ 20.302, 20.1103.  

The veteran filed claims to reopen this service connection 
claim in April 1981, April 1992, and May 2001.  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's service 
connection claim is evidence that has been added to the 
record since the final March 1974 rating decision.  Since 
that decision, the RO has received lay statements from 
relatives and a friend attesting to the veteran's bladder 
disorder, and a November 1981 private medical report which 
revealed a urethral stricture and nocturnal enuresis.

The Board finds that the evidence submitted since the March 
1974 rating decision is new.  The Board does not find the 
evidence material, however.  This new evidence does not bear 
directly and substantially on the crux of the veteran's claim 
that his bladder disorder relates to his service.  By itself 
or in conjunction with the evidence relied on by the RO in 
the March 1974 final decision, the Board cannot now determine 
that the new evidence is so significant that it must be 
considered, or that the new evidence contributes to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's claimed disorder.  38 C.F.R. § 3.156(a); 
Hodge, supra.  

As with the evidence relied on in 1974, the new evidence 
indicates that the veteran has a bladder and/or incontinence 
disorder.  But the evidence does not show what needs to be 
demonstrated to warrant a service connection finding in this 
matter - that the disorder was incurred in service, 
aggravated in service, or that it is not a congenital 
disorder.  The Board notes that service connection cannot be 
granted as a matter of law for congenital or developmental 
defects, as they are not diseases within the meaning of 
applicable legislation providing compensation benefits.  38 
C.F.R. §§ 3.303(c), 4.9.    

As such, material evidence warranting a reopening for this 
claim has not been submitted since March 1974.  38 C.F.R. § 
3.156(a).  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
The claim to reopen the service connection claim for a 
bladder disorder remains denied. 

The Board notes that it has closely reviewed and considered 
each of the veteran's statements, and those issued by his 
relatives and friend.  But these statements are insufficient 
to prove the veteran's claims - to either in-service injuries 
or to post-service symptomatology.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (laypersons are not competent to render medical 
opinions as to etiology or diagnosis).  

As the preponderance of the evidence is against the veteran's 
claims to reopen, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.	The application to reopen a claim of entitlement to 
service connection for PTSD is denied.

2.	The application to reopen a claim of entitlement to 
service connection for a bladder disorder is denied.



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


